EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 29 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Hartwell; Edward Yerbury (US 10220125 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 21-40 are allowed.
Reasons for Allowance
Applicant’s arguments filed 29 July 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Tout; Aidan Marcus et al. (US 20130123723 A1), the closest art of record, discloses a wound dressing including a unitary body consisting of a single porous material (¶ [0029], tunnel-wound dressing 102; ¶ [0030], second longitudinal concentric member 124) and a secondary wound filler (¶ [0030], longitudinal core member 118). However, Tout lacks frangible regions and at most discloses an embodiment with a dimpled surface (¶ [0035] The second longitudinal concentric member 124 and the first longitudinal concentric member 120 … may form a surface with a plurality of facets 146 as shown in FIG. 5). 
Lina; Cesar Z. et al. (US 6695823 B1) discloses an apparatus for closing wounds (col. 4, lines 14-23), comprising a unitary body consisting of a single porous material (col. 7, lines 57-65, pad 36); and a recess being bound by a bottom surface and a wall portion (col. 8, lines 5-12, This membrane material 219 can be placed around the portion of the pad 36 which is to go into the wound cavity 216). However, Lina lacks frangible regions and instead shows a solid pad in each embodiment. Additionally, the recess of membrane material is not integral with pad 36, but instead is formed as a separate piece. 

Also newly cited, Sessions, Robert W. et al. (US 20010034499 A1) discloses a wound packing material (¶ [0007], [0013]), comprising a unitary body consisting of a single porous material (¶ [0013], principal component of the wound dressing is a porous foam 1); and frangible regions (¶ [0016], at least one slit 2a … a plurality of slits 4a, 4b, 5a, 5b; ¶ [0017], Preferably, however, the slits extend through the entire thickness of the foam). However, Sessions lacks a recess being bound by a bottom surface and a wall portion. At most, Sessions provides frangible portions that divide the foam into sections of uniform thickness. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781